Citation Nr: 0216847	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an November 2001 determination by a 
Vocational Rehabilitation and Counselor at the New Orleans, 
Louisiana Regional Office (RO), which denied the veteran's 
claim seeking entitlement to additional vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code.  A hearing was held before the 
undersigned member of the Board at the RO (a Travel Board 
hearing) in August 2002.


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the veteran received a Bachelor's degree in 
Communications.

2.  The veteran was employed as an administrative specialist 
in the financial aid office of Aiken Technical College from 
May 1999 until August 2001 when he voluntarily left the 
position to attend law school.

3.  The evidence does not demonstrate that the veteran's 
service-connected left knee disability or tinnitus has 
worsened to the extent that the effects of the disability or 
disabilities preclude him from performing the duties of the 
occupation for which he was previously found rehabilitated.

4.  The veteran's employment handicap and capabilities do 
not render him unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.  


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.283, 21.284 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue 
in such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statutes at issue in this matter is not found in Chapter 51 
(rather, in Chapter 31).

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  As will be 
noted below, the record reflects that service connection is 
in effect for a left knee disability, evaluated as 20 
percent disabling, and tinnitus, rated as 10 percent 
disabling.  

A review of the record shows that in July 1997 the veteran 
was enrolled in the VA vocational rehabilitation (Chapter 
31) program.  See 38 C.F.R. § 21.40 (2002).  Prior to this 
time, he had used most of his VA Chapter 30 educational 
benefits pursuing an Associate of Arts degree at Aiken 
Technical College, and was seeking additional assistance 
under Chapter 31 to complete his college course work.  

According to July 1997 counseling-narrative reports, the 
veteran expressed an interest in pursuing a career in the 
communications to include public relations or working with 
the media, and an individualized written rehabilitation plan 
(IWRP) was developed.  The goal established was to obtain 
and maintain employment in the field of media broadcasting, 
and the objectives established included course work leading 
to a Bachelor's degree in communications/telecommunications. 

Ultimately, the veteran earned his Bachelor's degree from 
Augusta State University, having majored in Communications.  
In May 1999 he took a position as an administrative 
specialist in the financial aid office at Aiken Technical 
College, earning $20,500 annually with full benefits.  
According to a Special Report of Training dated in July 
1999, the veteran expressed an interest in getting a 
Master's degree in communications (broadcasting, etc.) or 
going to law school, and it was essentially explained to him 
that at that point the assistance available to him under the 
vocational rehabilitation program was help in attaining 
suitable entry level employment.  The veteran indicated that 
the types of media jobs he could attain in the local area 
would pay him considerably less than what he was then making 
(as an administrative specialist), and that at that time he 
was not willing to relocate.    

In an October 1999 decision, the Board, resolving all doubt 
in the veteran's favor, increased the evaluation assigned 
for his service-connected left knee disability to 20 percent 
disabling, effective (by rating action of December 1999) May 
1995.  In an October 1999 decision, the RO established 
service connection for tinnitus and assigned an initial 
evaluation of 10 percent effective in August 1999.  

According to a Special Report of Training dated on November 
3 1999, the veteran related that he considered his job with 
Aiken Technical College to be suitable employment, and 
requested his "EA" (employment adjustment allowance, see 
38 C.F.R. § 21.190 (f) (2002)).  The veteran was granted EA 
(as the veteran was suitably employed, see 38 C.F.R. 
§ 21.190(d) (2002)) on November 8, 1999, however it was 
stopped/interrupted that same month (see 38 C.F.R. 
§ 21.190(e)) because on November 10, 1999, he reapplied for 
vocational rehabilitation benefits, indicating on his 
application that he could not perform his current position 
to the fullest due to his knee disabilities.  He noted that 
he wanted to finish his education in a field that would 
cause less "body stress." 

According to a January 2000 Special Report of Training, a 
Vocational Rehabilitation Counselor determined that while, 
based on a review of the record, the veteran's knee 
disability contributed to impairment of employment, he had 
obtained his rehabilitation goal, had overcome his 
impairment of employment, and did not have an employment 
handicap.  The veteran was deemed rehabilitated.  The 
counselor noted that the veteran was therefore eligible for 
his employment assistance allowance (which, as noted above, 
had been stopped).  

In July 2000, the veteran reapplied for vocational 
rehabilitation benefits, indicating on his application that 
his knee disability reduced his ability to succeed in 
obtaining or holding a satisfactory job.  He noted that he 
wanted to go back to school and "get a greater education 
that [would] allow [him] to work in a better environment."  
The counselor again noted, in an August 2000 Special Report 
of Training, that the veteran had been rehabilitated, 
pointing out that he had overcome the effects of the 
impairment to employability through employment consistent 
with his abilities, aptitudes, and interests; and that his 
job was suitable in light of his conditions.  The evidence 
necessary to reenter the vocational rehabilitation program, 
discussed below, was explained to the veteran.  

In September 2000 the veteran requested administrative 
review of the decision that he could not reenter the 
vocational rehabilitation program.  

Private medical records reflect that examination of the 
knees in March 2001 revealed a slight limitation of 
extension motion and full flexion, with pain at the 
extremes, and clicks with positive McMurray signs.  Possible 
lateral meniscal tears of both knees was diagnosed (although 
the right knee was essentially normal on examination).  A 
left knee magnetic resonance imaging (MRI) study was 
accomplished later in March 2001, and that study suggested, 
among other things, a degree of internal degenerative signal 
change within the lateral meniscus with a suggestion of a 
focal radial tear involving the posterior horn (small volume 
joint effusion was also noted).  Records dated in June and 
July 2001 reflect the veteran's continued complaints of 
increased bilateral knee pain.   

In a May 2001 letter, Aiken Technical College wrote that the 
veteran's job tasks included bending and stooping to pick up 
documents, squatting and crouching to shred, standing on 
chairs and ladders to place boxes, moving his knees, 
walking, and lifting up to 75 pounds.  In July 2001, a 
"restricted duty statement" was received from a private 
examiner, who indicated that the veteran could stand and sit 
for five to eight hours continuously, could walk frequently 
for three to five hours, and could infrequently bend/stoop, 
squat/crouch, and climb stairs or ladders; he could not 
crawl, and could engage in medium lifting.

In an August 2001 letter, the veteran informed a Vocational 
Rehabilitation and Counseling Officer that he had decided to 
enrolled in law school in Baton Rouge, Louisiana on a full 
time basis.  Thereafter, the veteran informed the counselor 
that he had moved to Baton Rouge.  In mid August 2001, the 
veteran was informed by the counselor that his claim for 
vocational rehabilitation was suspended since he voluntarily 
terminated his employment and moved.  It was pointed out 
that his case would be transferred to the Vocational 
Rehabilitation and Education (VRE) division of the New 
Orleans, Louisiana RO (from the Columbia, South Carolina 
RO).   

In response to a letter from the VRE specialist in New 
Orleans, the veteran stated, in a November 2001 letter, that 
he had lost hours of work in addition to promotions due to 
his disability, and that working at Aiken Technical College 
was no longer "logical."

In the currently appealed November 2001 determination, the 
VRE specialist in New Orleans denied the veteran's claim 
seeking entitlement to additional vocational rehabilitation 
training (i.e. reentrance) and the veteran appealed this 
determination.

A VA examination was accomplished in June 2002, the report 
of which reflects that the veteran complained of pain in 
both knees increased with activity, as well swelling and 
locking in the left knee.  Physical examination of the left 
knee revealed no effusion, local heat, and negative 
McMurray's and drawer signs.  There was no lateral laxity 
nor genu valgum or varum.  There was some retropatellar 
crepitance elicited, but no patellar laxity.  The impression 
was mild chondromalacia of the left knee.   

During the August 2002 Travel Board hearing, the veteran 
testified that he had an increase in his service-connected 
disability as reflected during his employment at Aiken 
Technical College, among other things, by the 10 percent 
increase granted during the time he was employed.  He added 
that he applied for another financial aid position in South 
Carolina but that he was denied due to a budget freeze.  

Applicable VA regulation provides that, for purposes of 
Chapter 31, a veteran shall be declared rehabilitated when 
he or she has overcome the employment handicap to the 
maximum extent feasible as described in paragraph (c), (d) 
or (e) of 38 C.F.R. § 21.283 (2002).  38 C.F.R. § 21.283(a); 
see also, 38 U.S.C.A. § 3101 (West 1991 & Supp. 2001).  The 
regulation also notes that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. 
§ 21.283(b) (2002).  

38 C.F.R. § 21.283(c) (2002) holds that the veteran who has 
been found rehabilitated to the point of employability shall 
be declared rehabilitated if he is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days, or, generally, is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment follows 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation, is consistent with 
the veteran's aptitudes, interests, and abilities; and 
utilizes some of the academic, technical or professional  
knowledge and skills obtained under the rehabilitation plan.  
Id.

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in or about January 
2000.  At that time rehabilitation to the point of 
employability had been achieved.  As noted, soon after 
completing his coursework at the Augusta State University, 
he took a position as a administrative specialist in a 
financial aid office, and it is clear that he had overcome 
the his employment handicap, as reflected by the fact that 
he became "suitably employed," as defined above, in a 
position, while obviously not consistent with the 
occupational objective defined in 1997, one which he agreed 
with and held for over two years. 

Given the foregoing, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered 
in relation to other facts precludes him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2002).

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  The evidence reflects that the veteran's 
service-connected left knee disability is rated as 20 
percent disabling, and may very well have increased in 
severity during the course of his employment with Aiken 
Technical College (it is pointed out that while the veteran 
argues that the increased rating granted during his 
employment demonstrates that the disability indeed 
increased, the increase was effective May 1995); however, it 
has not been medically established that this disability (or 
the service-connected tinnitus) has worsened to the extent 
that the effects of the disability considered in relation to 
other facts precludes him from performing the duties of the 
occupation for which he previously was found rehabilitated; 
nor does the evidence show that the occupation for which the 
veteran previously was found rehabilitated under Chapter 31 
is unsuitable on the basis of his specific employment 
handicap and capabilities.  38 C.F.R. § 21.284(a)(2),(3) 
(2002).  

The Board notes the veteran's assertion to the effect that 
the rigors of his job as a administrative specialist in 
light of his knee disability made it necessary for him to 
seek out another field in which to become employed (one that 
would cause less stress physically), and indeed ultimately 
led to him leaving that position and going to law school.  
The Board also notes, however, that as early as July 1999 he 
reported an interest in going to law school, and thereafter, 
in November 1999, related that his employment at Aiken 
Technical College was suitable, only to reapply for 
vocational rehabilitation that same month indicating that he 
was unable to fully meet the demands of his position.  
Thereafter, he continued to work as an administrative 
specialist until August 2000.  These facts tend to suggest 
that the veteran was seeking a career change in general 
rather than a switch to a career in a position less 
physically stressful than the one he was then engaged.  The 
Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.  

The Board acknowledges that employment handicap means an 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with his or her abilities, 
aptitudes and interests and that when determining employment 
handicap, the veteran's service-connected and nonservice-
connected disabilities must be considered.  38 C.F.R. § 
21.35(a) (2000); Wilson v. Brown, 7 Vet. App. 542, 547 
(1995).  In the case at hand, the evidence simply does not 
support the veteran's claim.  In fact, the evidence does not 
show that the veteran has an employment handicap or is 
deficient in any employment capabilities, except possibly 
those involving strenuous physical activity.  As discussed 
above, there is no objective evidence of record showing that 
the veteran's service-connected left knee disability and/or 
tinnitus makes the occupation which he held from May 1999 to 
August 2001 - when he voluntarily left - unsuitable for him 
and the record is devoid of any suggestion that any 
additional disability makes such occupation unsuitable for 
him.  Additionally, the evidence does not show that the 
veteran has any deficiency of aptitude, interest, or 
ability.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement 
to additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2002) have not 
been met.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430.  The veteran's appeal is therefore 
denied.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

